


110 HR 467 : Southern Idaho Bureau of Reclamation

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 467
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 6, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		AN ACT
		To authorize early repayment of obligations
		  to the Bureau of Reclamation within the A&B Irrigation District in the
		  State of Idaho.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Idaho Bureau of Reclamation
			 Repayment Act of 2007.
		2.Early repayment
			 of A&B Irrigation District construction costs
			(a)In
			 generalNotwithstanding section 213 of the Reclamation Reform Act
			 of 1982 (43 U.S.C.
			 390mm), any landowner within the A&B Irrigation District in
			 the State (referred to in this Act as the District) may repay,
			 at any time, the construction costs of District project facilities that are
			 allocated to land of the landowner within the District.
			(b)Applicability of
			 full-cost pricing limitationsOn discharge, in full, of the
			 obligation for repayment of all construction costs described in subsection (a)
			 that are allocated to each parcel of land of the landowner in the District, the
			 parcels of land shall not be subject to the ownership and full-cost pricing
			 limitations under Federal reclamation law (the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093), and Acts supplemental to and amendatory of that Act
			 (43 U.S.C. 371 et
			 seq.), including the Reclamation Reform Act of 1982
			 (13 U.S.C. 390aa et
			 seq.).
			(c)CertificationOn
			 request of a landowner that has repaid, in full, the construction costs
			 described in subsection (a), the Secretary of the Interior shall provide to the
			 landowner a certificate described in section 213(b)(1) of the Reclamation
			 Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).
			(d)EffectNothing
			 in this Act—
				(1)modifies any
			 contractual rights under, or amends or reopens, the reclamation contract
			 between the District and the United States; or
				(2)modifies any
			 rights, obligations, or relationships between the District and landowners in
			 the District under Idaho State law.
				
	
		
			Passed the House of
			 Representatives March 5, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
